Citation Nr: 0115509	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  97-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
December 1980 and from December 1990 to June 1991.  By rating 
decision in September 1992, the Buffalo, New York Regional 
Office (RO) of the Department of Veterans Appeals (VA) 
granted service connection for low back strain and assigned a 
10 percent rating, effective from June 1991.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision issued by the RO, which denied an increased rating 
for low back strain.  In February 1998, the Board remanded 
this case for further development and readjudication.  At 
that time the Board found the veteran to have also raised a 
claim for service connection for lumbar spine disc disease 
secondary to his service-connected low back strain.  The 
Board notes that in an August 1995 rating the RO denied 
service connection for herniated disc disease as secondary to 
his service-connected low back strain and the veteran did not 
file a notice of disagreement.  However, based on the 
veteran's current contentions, the Board found that this 
claim was inextricably intertwined with the current issue on 
appeal.  Thus, the Board remanded both claims to the RO for 
further development.  

In the February 1998 remand, the Board specifically directed 
the RO, following the requested development, to review the 
evidence and adjudicate the inextricably-intertwined issues 
concerning whether the veteran's disc disease was proximately 
due to his service connected back strain, or whether it had 
been aggravated by his service connected low back strain.  
The RO was also directed to readjudicate the claim for an 
increased rating.   The Board further directed that if these 
claims of secondary service connection were denied then the 
veteran should be notified of the requirements to file a 
notice of disagreement.  If the determination as to the 
increased rating issue remained adverse, the veteran was also 
to be provided a supplemental statement of the case as to the 
increased rating issue.

Following receipt of September 1998 VA examination report and 
May 1999 addendum report, the RO issued a supplemental 
statement of the case (SSOC) in February 2000, which 
continued the denial of an increased rating, in excess of the 
assigned 10 percent evaluation, for the service connected low 
back strain.  The RO also addressed the secondary service 
connection issues as directed by the Board.  The RO 
determined that "[a]fter review of all the available 
evidence the conclusion remains that the veteran's current 
medical condition cannot be attributable to his prior injury 
in service ... There is no relationship between the two 
conditions."  The veteran was provided notice of this 
decision and his appellate rights in a letter dated February 
22, 2000.  The veteran subsequently submitted a statement, 
dated in April 2000, "[i]n response to your supplemental 
statement of my case" in which he requested a copy of the 
SSOC.  He also provided a properly signed release form and 
requested the RO to obtain his private medical records.  This 
document contained no statement of the veteran's disagreement 
with the RO's determination as to the issue of secondary 
service connection for the disc disease of the lumbar spine.  
An additional copy of the February 2000 SSOC was mailed to 
the veteran in July 2000.  No further correspondence was 
received from the veteran.  The RO received additional 
private medical records from the veteran's private physician 
in August 2000.  These records indicated that the veteran had 
actually suffered intervening back and neck injuries in four 
separate motor vehicle accidents since his discharge from 
service in 1991.  Following review of this additional medical 
evidence, the RO issued another SSOC in October 2000, which 
continued the denial of an increased rating for the service 
connected low back strain, and also determined that the 
additional private medical records "do not alter the prior 
determination that [the veteran's] current back 
symptomatology cannot be attributed to the injury inservice 
where he sustained a low back strain. ..."  Again, the veteran 
was notified by letter dated November 2, 2000, that if the 
SSOC contained an issue which had not been included in his 
prior substantive appeal, he must submit a substantive appeal 
as to that issue to perfect his appeal.  No response was 
received from the veteran.  

The Board notes that its prior determination in the February 
1998 remand that these issues were "inextricably-
intertwined" with the increased rating issue on appeal was 
based on the contentions of the veteran.  Based on the 
procedural history as set forth above, the Board finds that 
the veteran did not timely appeal the additional issues of 
secondary service connection for disc disease of the lumbar 
spine.  The Board finds that the RO did address these issues 
in its February 2000 SSOC and provide the veteran with the 
proper notice of the decision and his appellate rights.  
Although it might be argued that the veteran's April 2000 
written statement was a notice of disagreement, the Board 
does not find it to be so as the veteran did not indicate any 
intent to disagree with the RO's determination that his 
lumbar disc was not caused by or aggravated by his service 
connected low back strain.  Furthermore, even if the April 
2000 statement were to be construed as a notice of 
disagreement, the veteran failed to submit a timely 
substantive appeal as no response was received from the 
veteran following the RO's October 2000 SSOC and cover 
letter.  

Therefore, the Board finds that only the issue of entitlement 
to an increased rating for low back strain is properly before 
the Board for appellate review.  Thus, the Board will now 
proceed with appellate review of that issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected low back strain is 
principally manifested by some pain with motion, and no more 
than mild limitation of motion; it has not been shown to be 
productive of either muscle spasm on extreme forward bending, 
or loss of lateral spine motion, in the standing position.  

3.  The veteran's current back symptomatology has been 
medically attributed to non-service connected disk disease of 
the lumbar spine, as well as additional injuries to the 
thoracic spine and neck incurred in post-service motor 
vehicle accidents incurred in October 1993, December 1996, 
and July 1999.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The record indicates that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, to include the Board's February 1998 
remand; the November 1996 SOC and October 1997 SSOC issued by 
the RO prior to the Board's remand; as well as the two SSOC's 
issued since the Board's remand.  In addition, the RO sent 
several letters to the veteran requesting his assistance in 
the identification of any additional medical treatment 
records.  The RO made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and in fact, there are a number of VA and private medical 
records in the file.  The veteran was offered the opportunity 
to submit additional evidence in support of his claim.  He 
also was afforded several VA orthopedic examinations and a 
personal hearing at the RO.  In short, the Board concludes 
that the duty to assist has been satisfied, as well as the 
duty to notify the veteran of the evidence needed to 
substantiate his claim, and the Board will proceed with 
appellate disposition on the merits.  

Factual Summary

The veteran contends that his service-connected low back 
sprain is more disabling than indicated by the currently 
assigned 10 percent evaluation.

Historically, the veteran injured his back in a minor motor 
vehicle accident while in service in April 1991.  The service 
records indicate that following the accident, the veteran was 
evaluated and released.  He was thereafter seen again in June 
1991 prior to his discharge from active duty, for complaints 
of headaches and back pain; the pertinent diagnosis was low 
back strain.  

The veteran was afforded a VA orthopedic examination in May 
1992.  The veteran reported that he had been involved in a 
motor vehicle accident in 1991.  The examiner noted that x-
rays of the cervical and lumbar spine in June 1991 were 
negative.  Current complaints were essentially of pain in the 
lower back.  Physical examination revealed tenderness in the 
lumbosacral area.  Range of motion was recorded as 70 degrees 
flexion, 15 degrees extension, bilateral lateral flexion to 
20 degrees, and rotation to the left and right as 15 degrees.  
Muscle and neurological evaluations were normal.  The 
diagnosis was chronic low back strain.

Thereafter, in a September 1992 rating decision, the RO 
granted service connection for low back strain, rated as 10 
percent disabling, effective from June 1991.

VA outpatient treatment records dated in 1993, indicate the 
veteran was seen in June and July 1993 with complaint of low 
back ache and headaches.  X-rays of the lumbar spine in July 
1993 were interpreted as normal.

Private medical records indicate that the veteran initially 
sought treatment for low back symptoms following a motor 
vehicle accident in October 1993.  At the time of the initial 
orthopedic consultation in October 1993, the veteran reported 
a previous history of low back injury while serving in 
military service in 1991 without recurrence.  

In February 1994, the veteran submitted a written claim for 
an increased disability rating for his service connected low 
back strain.

A neurological consultation report from a private physician, 
dated in March 1994, also noted that the veteran reported a 
history of a prior motor vehicle accident in service but that 
he sustained no significant injuries.  The veteran described 
his October 1993 accident and that he was flexed acutely and 
had an immediate onset of back, left buttock and leg pain and 
had not worked since the accident.  An MRI revealed disc 
herniation.  The veteran was diagnosed to have a herniated 
disc at the L5-S1 level and underwent a diskectomy and fusion 
at the L5-S1 level at a private hospital in April 1994.  

A consultation report from the veteran's private 
neurosurgeon, dated in December 1994, indicated that the 
veteran had been doing well postoperatively.  He had been 
"essentially pain free until he was involved in a motor 
vehicle accident the day before Thanksgiving when a car spun 
out in front of him."  The veteran complained of increased 
back pain since that time, which was subsiding.

Private medical records from the veteran's orthopedic 
physician, dated through June 1995, indicated that in follow-
up appointments the veteran continued to complain of low back 
pain.  

On VA examination conducted in September 1995, the veteran 
reported a history of suffering a low back strain in service 
in April 1991.  He received physical therapy for this injury 
and apparently did fairly well until he suffered another 
injury in a motor vehicle accident in October 1993.  The 
injury resulted in a herniated disk at level L5-S1.  Current 
complaints consisted of constant low back pain and occasional 
left leg weakness.  X-rays showed a fusion of L5-S1 but no 
other obvious abnormality.  Range of motion was measured as 
50 degrees forward flexion, 15 degrees backward extension, 
left lateral flexion to 12 degrees, right lateral flexion to 
18 degrees, and rotation to the left and right at 16 degrees.  
He exhibited moderate discomfort on motion.  The diagnosis 
was status post lumbar strain.  However, the examiner also 
commented that "[t]here is no indication here that [the 
veteran's] current medical condition can be contributed to 
his prior injury where he sustained a low back strain.  The 
fact that he had suffered a second motor vehicle accident, in 
which case he ruptured a disk is more probably the problem 
that he currently faces and I see no relationship between the 
two."

The veteran was also afforded a VA neurological examination 
in September 1995.  On examination the spine was nontender 
except for the lumbar region.  He demonstrated some 
discomfort in the lower back.  Sensory perception was intact.  
The diagnosis was chronic lower back pain due to lumbar disk 
disease and status post surgical intervention with some 
functional overlay.

Thereafter, in an October 1995 rating decision, the RO denied 
the veteran's claim for an increased disability evaluation 
for his service connected low back strain.

The veteran presented testimony at a personal hearing 
conducted at the RO in January 1997.  He reported that he had 
been involved in two motor vehicle accidents.  The first had 
occurred in service in 1991; the second occurred in October 
1993.  He reported that in this interim period he had 
experienced back pain and spasms but did not seek treatment 
prior to the October 1993 accident as he did not want his 
employer to be aware that he had back problems.  

A consultation report dated in May 1997, from his private 
neurosurgeon, indicated that the veteran had again injured 
his back in a motor vehicle accident in December 1996 (the 
month before he testified at the RO hearing).  Apparently it 
was a front-end collision when someone cut in front of his 
vehicle.  He sustained an aggravation of low back pain 
without radiation into the lower extremities.  He had been 
going to therapy since late January 1997.  On physical 
examination flexion was limited to 60 degrees of normal.  The 
veteran's gait was normal.  Straight leg raising on the left 
side caused back pain but on the right it could be done 
fully.  There were no focal neurologic deficits.  The 
physician further opined that the veteran's back pain was 
related to a musculoligamentous injury at the time of his 
accident.  

A June 1997 note from the private neurosurgeon indicated that 
a recent CT scan of the veteran's lumbosacral spine had 
revealed no new abnormalities.  Post surgical changes were 
seen at L5-S1 and the fusion was solid.  

A January 1998 consultation note from the veteran's private 
neurosurgeon, indicated that the veteran continued to have 
mechanical low back pain and limitations in his range of 
motion as previously documented.  There were no neurologic 
deficits to be found.  The physician stated that he suspected 
the veteran would continue to have discomfort from his 
degenerative spinal changes which "are related to his motor 
vehicle accidents in the past as previously documented."

As noted earlier in this decision, the Board remanded the 
case for further development in February 1998.  The veteran 
was subsequently afforded a VA orthopedic examination in 
September 1998.  The veteran only related the 1991 and 
October 1993 motor vehicle accidents to the examiner.  The 
veteran's current complaints included pain, weakness, 
stiffness, fatigability and lack of endurance.  He complained 
of flare-ups of his back condition which occurred three to 
four times a week and lasted two to six hours.  He indicated 
he had no idea what precipitated these flare-ups.  On 
physical examination the veteran demonstrated range of motion 
limited to 15 degrees flexion, 3 degrees extension, lateral 
rotation to 10 degrees.  Neurological evaluation was normal.  
He was currently wearing a Buffalo brace.  He was currently 
working as a corrections officer.  The VA examiner further 
opined that since the degenerative disk was not seen until 
after the motor vehicle accident in 1993, one could make the 
presumption that the veteran had a weakened back after the 
inservice injury which was then aggravated by his motor 
vehicle accident in 1993.  However, the doctor further stated 
that "[t]his is strictly an opinion and conjectural and 
unfortunately, cannot be proved either way."

The VA examiner provided an addendum in May 1999 to the 
September 1998 examination report, in which he answered 
specific questions requested in the Board's 1998 remand.  In 
response to whether the veteran's current symptoms are 
attributed to disc herniation or attributable only to the 
service connected low back strain; the examiner replied, 
"[t]hey are attributable to the motor vehicle accident in 
10/93 and not only to service connected low back strain."  
In response to whether the veteran's low back strain 
contributed to or aggravated the non-service connected disc 
herniation, the examiner replied:

His disc herniation was only seen with an MRI after 
the auto accident.  There is no documentation that 
the veteran had a disc herniation prior to the auto 
accident and, as indicated in the note from the 
neurosurgeon, when he was involved in the motor 
vehicle accident while in Saudi, 'sustained no 
significant injuries'.  Therefore, one can 
reasonably presume that his low back strain 
contributed only minimally or not at all to his 
subsequent disc herniation.  [Emphasis added]

In response to whether the veteran's current symptoms of 
weakness, stiffness, fatigability and incoordination were due 
to the service connected low back strain or the disc 
herniation, the examiner responded that "[t]hey are due to 
his disc herniation and subsequent fusion."

Subsequently dated private medical records indicate that the 
veteran sustained additional "new" back injuries in a motor 
vehicle accident in July 1999.  A consultation report from 
the veteran's private neurosurgeon, dated in October 1999, 
indicated that since the accident in July 1999 he had 
experienced severe thoracolumbar pain, neck pain and 
sustained paresthesias from his midback up to his cheeks and 
down both arms.  There was diffuse percussion tenderness in 
the lower thoracolumbar spine.  Flexion was limited to 
perhaps 15 degrees.  Gait was slow but unremarkable.  
Straight leg raising caused back pain bilaterally in the 
thoracolumbar region.  Neurologically he had good responses 
in his lower extremities.  The reported pain seemed more 
consistent with a thoracolumbar injury than lumbosacral.  An 
MRI of the veteran's thoracic spine in October 1999 revealed 
herniation at T8-9 and T 9-10 levels.  A February 2000 
consultation report indicated that the veteran continued to 
improve slowly since the July 1999 motor vehicle accident, 
could return to work in March 2000, and would be evaluated 
again in six months' time.


Legal analysis

Disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  With regard to the musculoskeletal 
system, the intent of the applicable provisions of 38 C.F.R. 
Part 4 (2000), is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints to assign the appropriate compensable 
rating for the joint or joints affected.  See 38 C.F.R. 
§ 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).  The latter regulation contemplates and incorporates 
the provisions of 38 C.F.R. §§ 4.10 and 4.40.  

With regard to the lumbar spine, slight limitation of motion 
shall be evaluated as 10 percent disabling and moderate 
limitation of motion as 20 percent disabling; limitation of 
motion must be severe in nature to warrant a 40 percent 
disability evaluation.  See 38 C.F.R. § 4.71a, DC 5292.  
Alternatively, disability of the lumbar spine shall be 
evaluated as 10 percent disabling when there is 
characteristic pain on motion; as 20 percent disabling when 
muscle spasm is present on extreme forward bending, or there 
is loss of lateral spine motion to either the left or the 
right in the standing position.  A 40 percent disability 
evaluation is for assignment if listing of the whole spine to 
the opposite side with positive Goldthwait's sign is present, 
marked limitation of forward bending in the standing position 
is evidenced, loss of lateral motion with osteo-arthritic 
changes is noted, or narrowing or irregularity of joint space 
is found, or some of the above are present with abnormal 
mobility on forced motion.  See 38 C.F.R. § 4.71a, DC 5295.  

In the instant case, the Board notes that prior to the 
October 1993 motor vehicle accident the veteran's VA medical 
records only indicate complaints of a low back ache and some 
limitation of motion.  Following the first of several post-
service motor vehicle accidents in October 1993, the 
veteran's low back symptoms were clearly exasperated to 
include complaints of severe pain, marked limitation of 
motion, weakness and fatigability.  These increased symptoms 
were clearly identified by the VA examiner in the May 1999 
addendum as manifestations of the veteran's postoperative 
herniated lumbar disc and fusion.  As noted previously in 
this decision, the veteran's disc disease is not service 
connected nor is there any medical finding or opinion, in 
either the veteran's private or VA medical records to suggest 
otherwise.  See 1995 VA examination report, 1998 examination 
report, and 1999 addendum report.  In fact, a longitudinal 
review of the veteran's private medical records reveals that 
although his physicians were aware of his earlier in-service 
back injury, it has never been associated with his current 
back symptoms from 1993 to the present.

Thus, the Board finds that the medical evidence of record 
does not show that the veteran's service connected low back 
strain has increased in symptomatology so as to warrant a 
higher rating.  Rather the evidence shows that prior to the 
October 1993 motor vehicle accident and resultant back 
injury, the veteran was experiencing only a "back ache" and 
some limitation of motion.  These manifestations are clearly 
more analogous to the criteria for a 10 percent rating under 
either Diagnostic Code 5292 (for slight limitation of the 
lumbar spine) or Diagnostic Code 5295 (lumbosacral strain 
with characteristic pain on motion).  There is no evidence 
the veteran was experiencing either moderate limitation of 
motion or muscle spasms, or any loss of lateral spine motion 
prior to the intervening injury he experienced in October 
1993.  Upon review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for his low back 
strain.  In reaching this decision, the Board acknowledges 
that the VA is statutorily required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)). 

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service connected disability, 
The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 


